      Case 2:18-cv-11753-GGG-JVM Document 29 Filed 09/12/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


RICHARD MOTT                              *      CIVIL ACTION NO. 18-11753
                                          *
VERSUS                                    *      JUDGE GREG GERARD GUIDRY
                                          *
LIFE INSURANCE COMPANY OF                 *      MAGISTRATE JUDGE JANIS VAN
NORTH AMERICA                             *      MEERVELD
*     *   *    *   *    *                 *      *   *    *    *    *     *


                                        ORDER

       Considering the above and foregoing Joint Motion (ECF No. 27):

       IT IS HEREBY ORDERED that all claims in the captioned matter be and they are

hereby dismissed, with prejudice.

       New Orleans, Louisiana this 12th           September
                                   ____ day of _________________, 2019.




                                    UNITED STATES DISTRICT COURT JUDGE
